Case 1:21-cv-01087 Document 1-2 Filed 04/21/21 Page 1 of 1i1ea

D.C. Superior Court
01/10/2021 18:39PM
Clerk of the Court

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA

CYVIL BIVISION |

 

WILLIAM BURNEY }
1631 West Virginia Avenue, N.W., #1
Washington, D.C. 20002

Plaingiit
¥.

} Case No.

OFFICER PHILLIP SUGGS
Filth District Police Station
1805 Bladensburg Avenue, NE.
Washington, D.C, 20002

OFFICER DAVID WALLACE
Fifth District Police Station
1865 Bladensburg Avenue, NE.
Washington, D.C. 20002

OFFICER TRACEY WELLIAMS
Filth UNstrict Police Station

1805 Bladensburg Avenue, N.E.
Washington, D.C. 20002

OFFICER LANCE BISHOP
Fitth District Police Station
1805 Bladensburg Avenue, N.E.
Washington, D.C. 20002

OFFICER KAMAU GREENE
Fitth District Police Station
i805 Bladeusbarg Avenue, N.B.
Washington, D.C. 20002

OFFICER ROBERTO ADAMS
Fitth District Police Station
1885 Bladensburg Avenue, N.E.
Washington, D.C. 20002

AND

2021 CA 000061 B
Case 1:21-cv-01087 Document 1-2 Filed 04/21/21 Page 2 of 12

THE DISTRICT OF COLUMBIA 3
Serve:

Muriel Bowser

Mayer of the District of Columbia
1330 Pennsylvania Avenue, N.W.
Washington, D.C. 20004

And }

Karl Racine

Attorney General of the District of Columbia
447 4" Street, NW.

Washington, D.C. 20001

Defendants

)

 

COMELADNTE

Plaintiff hereby states the following complaint:

L, Plaintuif is an individual residing at 1631 West Virginia Avenue, N.E., #1
Washington, D.C. 20002.

2. Defendant police officers are individuals with a business address at 1805
Bladensburg Avenue, N.W., Washington, D.C. 20002.

3. Defendant Lauren Griffin is an individual with a business address at 3320
idaho Avenue, N.W., Washington, D.C. 20016.

4, Defendant District of Cohumbia is a municipal corporation.

SUBTECT MATTER JURISDICTION
4. This Court has subject matter jurisdiction over plaintiff's claims pursuant to

District of Columbia Code Section 11-921,
Case 1:21-cv-01087 Document 1-2 Filed 04/21/21 Page 3 of 12

PERSONAL JURISDICTION

&, This court has personal jurisdiction over defendants pursuant to District of
Columbia Code Section! 3-423 because defendants regularly transact business in the
District of Columbia and because defendants caused tortious injury to plaintiff by an act
or omission occurting in the District of Columbia.

BACTS

7, On March 31, 2020, at approximately 9:00a.n., while at 1631 West Virginia
Avenue, N.E., #1., Washington, D.C. 20002, plaintiff was falsely arrested for assault
despite the fact that he had not committed an assault.. He was also grabbed and searched
without his consent and subjected to excessive force during the conduct of the arrest by
Oficers Moore, Suggs, Wallace, Williams, Bishop, Page, Greene, and Adars

8. Officers Moore, Suggs, Wallace, Williams, Bishop, Page, Greene, and Adams
were acting within the scope of their employment at the time of the arrest.

9. As a result of the false arrest and arrest without probable cause, plaintiff
suffered the loss of his liberty and experienced severe mental and emotional distress. .

iG. As a result of the assault and battery and excessive force which was used
during the course of the arrest, plaintiff experienced inj aries to his right arm, left leg, left
hand and right pinky finger and pain and suffering and was forced to undergo medical
treatment and incur medical expenses.

ii. The actions taken by the defendant police officers may have been motivated
by actual malice, conscious and deliberate violence and wrongdoing, evil or wrongful

motive, intent to injure and ill will.
Case 1:21-cv-01087 Document 1-2 Filed 04/21/21 Page 4 of 12

12. Plaintiff provided notice of his claim for false arrest, assault and battery, arrest
without probable, false imprisonment and excessive force pursuant to District of
Columbia Code Section 12-309 on August 5, 2020.

COUNT ONE

AANA AAAS

(FALSE ARREST)

13. Plaintiff incorporates all prior allegations contained in paragraphs one
through twelve by reference into paragraph thirteen of Count One.

i4. By arresting plaintiff without legal justification, defendants falsely arrested
planath

iS. The District of Columbia is lable for the actions taken by the defendant police
officers pursuant to the doctrine of respondeat superiar.

i6, As a result of the false arrest, plaintiff suffered the loss of his liberty and
experienced severe mental and emotional distress. .

COUNT TWO
(ASSAULT)

17. Plaintiff incorporates all prior allegations contained in paragraphs one
through sixteen by reference into paragraph seventeen of Count Two.
18. The Defendant police officers assaulted plaintiff by causing im to reasonably
apprehend that se would be subjected to imminent harmful and offensive contact.
19. Defendant District of Columbia is Hable for this assault pursuant to the
doctrine of respondeat superior.
_ 24. As a result of the assault, plaintiff suffered experienced severe mental and

emotional distress.
Case 1:21-cv-01087 Document 1-2 Filed 04/21/21 Page 5 of 12

COUNT THREE
(BATTERY)

21. Plaintiff incorporates all prior allegations contained in paragraphs one
through twenty by reference into paragraph twenty-one of Count Three.

22, The Defendant police officers battered plaintiff by touching him without his
consent and without having legal justification for doing so.

25, The District of Columbia is liable for the actions taken by the Defendant
police officers pursuant to the doctrine of respondeat superior.

26, As a result of the assault and battery and excessive force which was used
during the course of the arrest, plaintiff experienced injuries to his right arm, left leg, left
hand, right pinky finger and pain and suffering was forced to undergo medical treatment
and incur medical expenses.

COUNT FOUR

(VIOLATION OF 4TH AMENDMENT RIGHTS, 42 U.S.C. SECTION 1983)
{ARREST WITHOUT PROBABLE CAUSE)

27. Plaintiff incorporates all prior allegations contained in paragraphs one
through twenty-six by reference into paragraph twenty-seven of Count Four.

28, At the time that he was arrested, plaintiff had the constitutional right,
pursuant to 42 U.S.C, Section 1983 and the 4th Amendment to the United States
Constitution to be free from arrest without probable cause. This right was a clearly
established right at the time that the plaintiff was arrested.

29, While acting under color of state law, the defendant police officers knowingly
ceprived plaintiff of his 4th Amendment right to be free from arrest without probable

cause by arresting plaintiff without probable cause to believe he bad committed a crime.
Case 1:21-cv-01087 Document 1-2 Filed 04/21/21 Page 6 of 12

30, As a result of the arrest without probable cause and false umprisonment,
plaintiff suffered the loss of his liberty and experienced severe mental and emotional
distress.

(VIOLATION OF 4TH AMENDMENT RIGHTS, 42 U.8.C. SECTION 1983)
(EXCESSIVE FORCE}

31. Plaintiffs incorporate all prior allegations contained in paragraphs one
through thirty by reference into paragraph thirty-one of Count Five.

32. At the time that he was arrested, plaintiff had the constitutional
right, pursuant to 42 ULS.C. Section 1983 and the 4th Amendment to the United States
Constitution to be free from the use of excessive force during the course of an
arrest, This right was a clearly established right at the time that the plaintiff was

‘arrested,

33. While acting under color of state law, the defendant police officers
knowingly deprived plaintiff of his 4th Amendment night to be free from the use of
excessive force by using excessive force during the course of an arrest.

34. As a result of the assault and battery and excessive force which was used
during the course of the arrest, plaintiff experienced injuries to his right arm, left arm, left
hand, and right pinky finger and pain and sutfering and was forced to undergo medical
treatment and incur medical expenses.

WHEREFORE, plaintiff demands that this Court enter judgment in his favor and
award him compensatory damages in the amount of Three Hundred Thousand Dollars

($300,000.00) and punitive damages in the amount of One Million Dollars
Case 1:21-cv-01087 Document 1-2 Filed 04/21/21 Page 7 of 12

($1,000,000.00) plus post-judgment interest, costs, and such other and further relief as the
nature of this case may require.
JURY DEMAND
Plaintiff requests a jury trial,

Respectfully Submitted:

Sf James A. DeVita

James A. DeVita, Esq., D.C. Bar #370578
2411 Wilson Boulevard, Suite 700
Arlington, Virginia 22201

703-351-350 15S{a)

703-351-7977 facsimile)
idevitalaw@email.com

Attorney For Plaintiif

wad
Case 1:21-cv-01087 Document 1-2 Filed 04/21/21 Page 8 of 12

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION Civil Actions Branch
500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
Telephone: (202) 879-1133 * Website: www.dccourts.gov

 

WILLIAM BURNEY
Vs. C.A. No. 2021 CA 000061 B
Officer PHILLIP SUGGS et al

INITIAL ORDER AND ADDENDUM

Pursuant to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
(“Super. Ct. Civ. R.”) 40-1, it is hereby ORDERED as follows:

(1) This case is assigned to the judge and calendar designated below. All future filings in this case shall
bear the calendar number and the judge’s name beneath the case number in the caption.

(2) Within 60 days of the filing of the complaint, plaintiff must file proof of service on each defendant of
copies of (a) the summons, (b) the complaint, and (c) this Initial Order and Addendum. The court will dismiss
the claims against any defendant for whom such proof of service has not been filed by this deadline, unless the
court extended the time for service under Rule 4(m).

(3) Within 21 days of service {unless otherwise provided in Rule 12), each defendant must respond to the
complaint by filing an answer or other responsive pleading. The court may enter a default and a default
judgment against any defendant who does not meet this deadline, unless the court extended the deadline
under Rule 55{a).

(4) At the time stated below, all counsel and unrepresented parties shall participate in a remote hearing to
establish a schedule and discuss the possibilities of settlement. Counsel shall discuss with their clients before the
hearing whether the clients are agreeable to binding or non-binding arbitration. This order is the only notice
that parties and counsel will receive concerning this hearing.

(5) If the date or time is inconvenient for any party or counsel, the Civil Actions Branch may continue the
Conference once, with the consent of all parties, to either of the two succeeding Fridays. To reschedule the
hearing, a party or lawyer may call the Branch at (202) 879-1133. Any such request must be made at least seven
business days before the scheduled date.

No other continuance of the conference will be granted except upon motion for good cause shown.

(6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil

cases, each judge’s Supplement to the General Order and the General Mediation Order. Copies of these orders

Chief Judge Anita M. Josey-Herring

Case Assigned to: Judge HIRAM E PUIG-LUGO

Date: January 11, 2021

Initial Conference: REMOTE HEARING - DO NOT COME TO COURTHOUSE
SEE REMOTE HEARING INSTRUCTIONS ATTACHED TO INITIAL ORDER

 

9:30 am, Friday, April 23, 2021
Location: Courtroom 318
500 Indiana Avenue N.W.
WASHINGTON, DC 20001
Case 1:21-cv-01087 Document 1-2 Filed 04/21/21 Page 9 of 12

ADDENDUM TO INITIAL ORDER AFFECTING
ALL MEDICAL MALPRACTICE CASES

D.C. Code § 16-2821, which part of the Medical Malpractice Proceedings Act of 2006, provides, "[al]fter
action is filed in the court against a healthcare provider alleging medical malpractice. the court shall require the parties
to enter into mediation, without discovery or, if all parties agree[,] with only limited discovery that will not interfere
with the completion of mediation within 30 days of the Initial Scheduling and Settlement Conference CISSC’"), prior to
any further litigation in an effort to reach a settlement agreement. The early mediation schedule shall be included in the
Scheduling Order following the ISSC. Unless all parties agree, the stay of discovery shall not be more than 30 days
after the ISSC."

To ensure compliance with this legislation, on or before the date of the ISSC, the Court will notify all attorneys
and. pro se parties of the date and time of the early mediation session and the name of the assigned mediator.
Information about the carly mediation date also is available over the internet at https://(www:dccourts.gov/pa/. To
facilitate this process, all counsel and pro se parties in every medical malpractice case are required to confer, jointly
complete and sign an EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to
the ISSC. D.C. Code § 16-2825 Two. separate Early Mediation Forms are available. Both forms may be obtained at
www.dccourts.gov/medmalmediation. One form is to be used for early mediation with a mediator from the multi-door
medical malpractice mediator roster, the second form is to be used for early mediation with a private mediator.
Plaintiffs counsel is responsible for ecFiling the form and is required to e-mail a courtesy copy to
earlymedmal@dcsc.gov. Unrepresented plaintiffs who elect not to eFile must either mail the form to the Multi-Door
Dispute Resolution Office at, Suite 2900, 410 E Street, N.W., Washington, DC 20001, or deliver if in person if the
Office is open for in-person visits.

A roster of medical. malpractice mediators available through. the Court's Multi-Door Dispute Resolution
Division, with biographical information about each mediator, can be found at
www.decourts. gov/medmalmediation/mediatorprofiles. All individuals on the roster are judges or lawyers. with at least
10 years of significant experience in medical malpractice litigation. D.C. Code § 16-2823(a). If the parties cannot agree
on a mediator, the Court will appoint one. D.C. Code § 16-2823(b).

The following people are required by D.C. Code § 16-2824 to attend personally the Early Mediation
Conference: (1) all parties; (2) for parties that are not individuals, a representative with-settlement authority; (3) in cases
involving an insurance company, a representative of the company with settlement authority; and (4) attorneys
representing each party with primary responsibility for the case.

No later than ten (10) days after the early mediation session has terminated, Plaintiff must eFile with the Court
a teport prepared by the mediator, including a private mediator, regarding: (1) attendance; (2) whether a settlement. was
reached; or, (3) if a settlement was not reached, any agreements to narrow the scope of the dispute, limit discovery,
facilitate future settlement, hold another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C.. Code§ 16-2826. Any Plaintiff who is unrepresented may mail the form to the Civil Actions Branch at [address] or
deliver it in person if the Branch is open for in-person visits. The forms to be used for early mediation reports are
available at www.dccourts. gov/medmalmediation.

Chief Judge Anita M. Josey-Herring
Case 1:21-cv-01087 Document 1-2 Filed 04/21/21 Page 10 of 12

Civil Remote Hearing Instructions for Participants

The following instructions are for participants who are scheduled to have cases heard before a Civil
Judge in a Remote Courtroom

 

{AUDIO ONLY/Dial-in by Phone):

Toll 1 (844) 992-4762 or (202) 860-2110, enter the Meeting ID from the attachment followed by
#, press again to enter session.

 

: (LAPTOP/ DESKTOP USERS 1):

Open Web Browser in Google Chrome and copy and paste following address from the next page:
https://dcecourts. webex.com/meet/XXXXXXXXX

: LAPTOP/ DESKTOP USERS 2):

 

Open Web Browser in Google Chrome and copy and paste following address

ALINE ACYERNATIVE: Instead of automatically using USE COMPUTER FOR AUDIO, select CALL- SN
IN and follow the CALL-IN prompt window. Use a cell phone or desk phone. You will be heard

clearer if you do not place your phone on SPEAKER. It is very important that you
enter the ACCESS ID # so that your audio is matched with your video.

  

 

: (lpad/SMART PHONE/TABLET):

° Go. to App Store, Download WebEx App (Cisco WebEx Meetings)

e Sign into the App with your Name and Email Address

e Select Join Meeting

° Enter address fram the next page: https://decourts. webex.com/meet/XXXXXXXXX

° Click join and make sure your microphone is muted and your video is unmuted (if you need to be
® seen). If you only need to speak. and do not need to be seen, use the audio only option.

° When you are ready click “Join Meeting”. If the host has not yet started the meeting, you will be

placed in the lobby until the meeting begins.

For Technical Questions or issues Call: (202) 879-1928, Option #2
Case 1:21-cv-01087 Document 1-2 Filed 04/21/21 Page 11 of 12

Superior Court of the District of Columbia
Public Access for Remote Court Hearings

(Effective August 24, 2020)

The current telephone numbers for all remote hearings are: 202-860-2110 (local) or 844-992-4726
(toll free). After dialing the number, enter the WebEx Meeting ID as shown below for the courtroom.
Please click a WebEx Direct URL link below to join the hearing online.

Audio and video recording; taking pictures of remote hearings; and sharing the live or recorded
remote hearing by rebroadcasting, live-streaming or otherwise are not allowed

 

Division | Courtroom

Types of Hearings
Scheduled in
Courtroom

Public Access via WebEx

 

WebEx Direct URL

WebEx
Meeting 1D

 

Auditor 206

Master

Auditor Master
Hearings

httos //decourts webex.com/meet/ectbaucdmaster

129 648 5606

 

100

Civil

Civil 2 Scheduling
Conferences; Status,
Motion and Evidentiary
Hearings including
Bench Trials

krtos://decourts webex.com/meetfetb los

129 846 4145

 

205

Foreclosure Matters

httos:/ fdecourts. webex.com/mast/etb2a5

 

129 814 7399

 

212

Civil 2 Scheduling
Conferences; Status,
Motion and Evidentiary
Hearings including
Bench Trials

httos://decourts.webex.com/meet/eth? i?

 

129 440 9070

 

214

Title 47 Tax Liens; and
Foreclosure Hearings

httos: f/decourts webex.com/maet/ctbei4

 

129 942 2620

 

219

Civil 2 Scheduling
Conferences; Status,
Motion and Evidentiary
Hearings including
Bench Trials

ktros:/ /decourts. webex com/meet/fetb21S

 

129 315 2924

 

221

Civil 1 Scheduling
Conferences; Status,
Motion and Evidentiary
Hearings including
Bench Trials

httos /decourts. webex.com/mest (eth? 21

 

129 493 5162

 

318

 

320

 

 

Civil 2 Scheduling
Conferences; Status,
Motion and Evidentiary
Hearings including
Bench Trials

,

httos:/fdecourts webex com/meet/erhais

 

129 801 7169

 

httos //decourts webex.com/meet/ctb320

 

 

 

129 226 9879

 

 

 

 
Case 1:21-cv-01087 Document 1-2 Filed 04/21/21 Page 12 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

400 Judge in Chambers httos://decourts. webex.corm/meet/ctb400 129 339 7379
Matters including
Temporary Restraining
Orders, Preliminary
injunctions and Name
Changes
415 Civil 2 Scheduling httos://decourts webex.corm/meet/cthbdi5 129 314 3475
516 Conferences; Status, httos://decourts webex com/meet/etbSis 129 776 4396
517 Motion and Evidentiary httos://decourts.webex com/meearfetbS 1? 129 911 6415
Hearings including
518 Bench Trials nttos://decourts. webex, com/meet/ctb518 129 685 3445
519 nttos://decourts. webex.corn/meet/ctbS4$ 129 705 0412
JM-4 itttos:/ fdecourts webex cam/meetfetbimd 129 797 7557
A-47 Housing Conditions nttos://fdecourts webex.cam/meet/ctbad? 129 906 2065
Matters
B-52 Debt Collection and irttos:/ fdccourts webex com/meetferhbs2 129 793 4102
Landlord and Tenant
Trials
B-53 Landlord and Tenant httos://decourts webex.com/meet/etbb53 129 913 3728
Matters including Lease
Violation Hearings and
Post Judgment Motions
B-109 Landlord and Tenant httos://dccourts. webex.com/mest/etbbigs 129 127 9276
Matters
B-119 Small Claims Hearings bttos: //decourts. webex.com/meei/cthbils 129 230 4882

 

and Trials

 

 

 

 

 
